 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ROBERT PADILLA
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-117 TLN
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     ROBERT ELIAS PADILLA,                             AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
16                  Defendant.
                                                       Date:      January 24, 2019
17                                                     Time:       9:30 a.m.
                                                       Court:     Hon. Troy L. Nunley
18

19

20

21
            The parties to this action, Plaintiff United States of America by and through Assistant
22

23   United States Attorney Timothy Delgado, and Defendant Robert Padilla by and through his

24   attorney Todd D. Leras, stipulate as follows:
25          1. This matter is presently set for a status conference on December 6, 2018. Defendant
26
                is charged with possession with intent to distribute 500 grams or more of a mixture
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1           and substance containing methamphetamine, with a special allegation that he has
 2
             suffered four felony drug offenses in Solano County Superior Court. Arraignment on
 3
             the Indictment in this matter occurred on June 25, 2018. The government has
 4
             provided defense counsel with discovery and a proposed plea agreement to resolve
 5

 6           the matter.

 7        2. The events at issue in this case occurred largely in Vacaville and Dixon, California.
 8
             Defendant is actively engaged in investigation of this matter, including obtaining
 9
             relevant records related to his prior convictions in Solano County Superior Court.
10
             These matters are all relevant to his sentencing request should he accept the
11

12           resolution proposed by the government. The defense is waiting to receive some of

13           the requested documents, some of which date back to 2002. The defense is therefore
14
             requesting to continue this matter for a status conference and possible change of plea
15
             hearing on January 24, 2019.
16
          3. Counsel for Defendant believes that failure to grant additional time as requested
17

18           would deny him the reasonable time necessary for effective preparation, taking into

19           account the exercise of due diligence. The government does not oppose the request.
20
          4. Based on the above-stated facts, the parties jointly request that the Court find that the
21
             ends of justice served by continuing the case as requested outweigh the best interest
22
             of the public and the Defendant in a trial within the time prescribed by the Speedy
23

24           Trial Act.

25        5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
26
             seq., within which trial must commence, the time period of December 6, 2018, up to
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              January 24, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §
 2
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 3
                granted by the Court at Defendant’s request on the basis that the ends of justice
 4
                served by taking such action outweigh the best interest of the public and the
 5

 6              Defendant in a speedy trial.

 7          6. Nothing in this stipulation and order shall preclude a finding that other provisions of
 8
                the Speedy Trial Act dictate that additional time periods are excludable from the
 9
                period within which a trial must commence.
10
            Assistant U.S. Attorney Timothy Delgado has reviewed this proposed order and
11

12   authorized Todd Leras (via email) to sign it on his behalf.

13

14
     DATED: December 4, 2018
15                                                        By       Todd D. Leras for
                                                                   TIMOTHY DELGADO
16                                                                 Assistant United States Attorney
17
     DATED: December 3, 2018
18                                                        By       /s/ Todd D. Leras
                                                                   TODD D. LERAS
19                                                                 Attorney for Defendant
                                                                   ROBERT PADILLA
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter scheduled for December 6, 2018 is
 4
     vacated. A new status conference/potential change of plea hearing is scheduled for January 24,
 5

 6   2019, at 9:30 a.m. The Court further finds, based on the representations of the parties and

 7   Defendant’s request, that the ends of justice served by granting the continuance outweigh the
 8
     best interests of the public and the defendant in a speedy trial. Time shall be excluded under the
 9
     Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary
10
     attorney preparation taking into consideration the exercise of due diligence for the period from
11

12   December 6, 2018, up to and including January 24, 2019.

13

14
     DATED: December 5, 2018
15

16

17

18

19
                                                             Troy L. Nunley
                                                             United States District Judge
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
